In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Palmieri, J.), dated February 8, 2001, as granted the separate motions of the defendants for summary judgment dismissing the complaint insofar as asserted against them on *289the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent Peter Hatzioannides.
In support of their respective motions for summary judgment, the defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Grossman v Wright, 268 AD2d 79, 83-84). In opposition, the plaintiff failed to raise an issue of fact as to whether she sustained such a serious injury, since she failed to submit competent medical evidence in admissible form (see, Grasso v Angerami, 79 NY2d 813; Paulino v Xiaoyu Dai, 279 AD2d 619; Young v Ryan, 265 AD2d 547). Furthermore, in the absence of such admissible objective evidence of injury, the plaintiffs self-serving affidavit was insufficient to raise a triable issue of fact (see, Paulino v Xiaoyu Dai, supra). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.